DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers as required by 37 CFR 1.55.
Claim Status
Claim 1 is amended. Claims 2 and 6 are cancelled. Claims 1 and 3-5 are under examination.
Withdrawn Claim Objection
The following claim objection is withdrawn due to claim 6 cancellation:
Claim 6 being a substantial duplicate of claim 5. 
Response to Arguments 
Crockett
Applicant's arguments filed February 26, 2021 with respect to Crockett have been fully considered but they are not persuasive.
	The applicant argues that Crockett discloses a surface roughness ranging from about 0.5 to 35 micro-inches Ra (0.01 to 0.89 um) ([0021]) and less than 35 micro-inches Ra (0.89 um) ([0029]), which represents a very broad numerical range of surface roughness Ra.
	The examiner respectfully disagrees. Crockett teaches a surface roughness of less than 35 Ra micro-inches (0.89 um) allows for diffusion bonding of stainless steel to form a final product with excellent corrosion resistance (Crockett [0021], [0024], [0025], [0029], [0072]), which overlaps with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I).  The teachings in Crockett have a clear endpoint and starting point such that there are a finite number of values within this range. 
The applicant argues that Crocket teaches about 1 to 16 micro-inches Ra (0.03 to 0.41 um), typically about 2 to 10 micro-inches Ra (0.05 to 0.25 um) ([0024]), typically about 3 to 10 micro-inches Ra (0.08 to 0.25 um), and more typically about 5 to 10 micro-inches Ra (0.13 to 0.25 um) ([0029]), which are outside of the claimed range of 0.49 to 0.56 um.
The examiner respectfully disagrees. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. MPEP 2123(I). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123(II).Crockett teaches a surface roughness of less than 35 micro-inches (0.89 um) ([0021], [0024], [0029]) which overlaps with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I).
Islam
	The applicant argues the amplitude of 0.45 um disclosed by Islam does not correlate to the claimed surface roughness because it corresponds to mean height Rc whereas Ra corresponds to an arithmetical mean deviation, which is a mean value of distances from a reference value in the roughness profile of a surface and corresponds to approximately half of Rc, which does not read on surface roughness Ra of 0.49 to 0.56 um.
	The examiner respectfully disagrees. The amplitude of a wave is the distance from the origin of the wave to the crest or trough (below left image). Similarly, surface roughness Ra measures the arithmetical mean height from the origin to the crest of a wave (below right image). Therefore, as asserted in the rejection the teaching of amplitude in Islam reads on the claimed surface roughness.

    PNG
    media_image1.png
    210
    522
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    223
    448
    media_image2.png
    Greyscale



Claims 1 and 3-6 over EP1396552 in view of Islam.
Claims 1 and 3 over Kokawa in view of Islam.
Claim 4 over Kokawa in view of Islam as applied to claim 1 above, and further in view of either one of Yanagida or ASM.
Claims 1 and 3 over Islam in view of Crockett.
Claim 4 over Islam in view of Crockett as applied to claim 1 above, and further in view of either one of Yanagida or Liou.
Claims 5 and 6 over Islam in view of Crockett as applied to claim 3 above, and further in view of Yanagida or Liou.
	The applicant persuasively argues that if the amplitude of 0.45 um of Islam were considered to read on the claimed surface roughness Ra, it falls outside the claimed range of 0.49 to 0.56 um.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over EP1396552 in view Crockett (US 2008/0296354).
Regarding claim 1, EP1396552 teaches a martensite/ferrite dual phase stainless steel (i.e. a multi-phase structure composed of at least two phases of martensite and ferrite) ([0001] and [0006]) with a grain size of 10 µm or less (i.e. an average crystal grain size of 20 µm or less) ([0007]) where the composition for Steel 2 falls within the range of that claimed (Table 1), the microstructure of Steel 2 comprises 38% martensite and 62% ferrite (i.e. multi-phase structure composed of martensite and ferrite), and Steel 2 has a grain size of prior austenite of 4.2 µm (Table 2). Steel 2 is calculated to have gamma max of 37 (Table 1). 
The limitation of the multi-phase stainless steel material being “for diffusion bonding” has been considered and is being interpreted as a statement of intended use. MPEP 2111.02. 
Element
Claim 1 
(mass%)
EP1396552 Steel 2
(mass %)
C
0.2 or less
0.039
Si
1.0 or less
0.77
Mn
3.0 or less
0.25
P
0.05 or less
-
S
0.03 or less
-
Ni
10.0 or less
0.67
Cr
10.0 to 30.0
16.18
N
0.3 or less
0.029
Ti
0.15 or less
-
Al
0.15 or less
0.009
Ti+Al
0.15 or less
0.009
Fe
Remainder
Balance
Impurities
Inevitable
Present
gamma max
10 to 90
37
Cu
-
0.14
Mo
-
0.18
Nb
-
0.05
V
-
0.09
B
-
-


EP1396552 is silent to the surface roughness of the stainless steel.
Crockett teaches stainless steel ([0017], [0025], [0072], and [0073]) comprising a surface roughness of less than 35 Ra micro-inches (0.89 um) ([0021], [0024], and [0029]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention for the stainless steel of EP1396552 to have a surface roughness Ra of less than 35 Ra micro-inches (0.89 um) because it allows for diffusion bonding of stainless steel where using stainless steel in diffusion bonding forms a final product with excellent corrosion resistance (Crockett [0025], [0072], and [0073]). The steel of EP1396552 is a stainless steel (EP1396552 [0001]) and polishing the steel to a surface roughness of less than 35 Ra micro-inches is necessary to obtain diffusion bonding of the steel sheet (Crockett [0030]). Crockett teaches the grain size along the bonding line is about 5 or finer per ASTM E112 (i.e. 63.5 micrometers or less) ([0028]), and the grain size of EP1396552 of 10 um or less ([0007]), including 4.2 um for Steel 2 (Table 1), falls within this range. 
Regarding claim 3, EP1396552 teaches Steel 2 comprises 0.18% Mo, 0.14% Cu, 0.05% Nb, and 0.09% V (Table 1).
Regarding claims 4 and 5, Steel 2 in EP1396552 does not contain B.
EP1396552 teaches B present in the stainless steel in an amount of 0.0010-0.0100 mass% ([0024]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to add 0.0010 to 0.0100 mass% B to Steel 2 because B disperses transformed grains uniformly in a hot-rolled steel sheet and it minimizes the transformed grains during dual phase annealing with degrading hot workability and weldability of the stainless steel strip ([0024]).
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kokawa (Kokawa et al. “Effect of initial microstructure of intermediate material on superplastic diffusion bonding of duplex stainless steel.” ISIJ International, Vol. 35 (1995), No. 10, pp. 1291-1297. Citations as page:column:paragraph) in view of Crockett (US 2008/0296354).
Regarding claim 1, Kokawa teaches a duplex stainless steel comprising ferrite and austenite used as an intermediate material for diffusion bonding (abstract) comprising an average grain size of about 2 to 10 µm (1293:2:2, 1294:1:1, and Figs. 8 and 9) with a composition and calculated gamma max that fall within the instantly claimed range as presented in the below table (Table 1).
Element
Claim 1 (mass%)
Kokawa Table 1
(mass %)
C
0.2 or less
0.019
Si
1.0 or less
0.50
Mn
3.0 or less
0.30
P
0.05 or less
0.003
S
0.03 or less
0.002
Ni
10.0 or less
4.71
Cr
10.0 to 30.0
25.05
N
0.3 or less
0.1414
Ti
0.15 or less
-
Al
0.15 or less
-
Ti+Al
0.15 or less
-
Fe
Remainder
Balance
Impurities
Inevitable
Present
Mo
-
1.90
gamma max
10 to 90
57.2


Kokawa is silent to the surface roughness of the duplex stainless steel.
Crockett teaches diffusion bonding of ferritic/austenitic duplex stainless steel ([0017], [0025], and [0073]) comprising a surface roughness of less than 35 Ra micro-inches (0.89 um) ([0021], [0024], and [0029]).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the process of Kokawa for the duplex stainless steel to have a surface roughness Ra of less than 35 Ra micro-inches (0.89 um) because polishing the steel to this surface roughness is necessary to obtain diffusion bonding of the steel sheet (Crockett [0030]), which is the same use of the duplex stainless steel sheet in Kokawa (Kokawa abstract).
Regarding claim 3, the duplex stainless steel of Kokawa includes 1.90 mass% Mo (Table 1). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kokawa in view of Islam as applied to claim 1 above, and further in view of either one of Yanagida (JP S57-03566 machine translation) or ASM (“Classification and Designation of Carbon and Low-Alloy Steels.” ASM Handbook, ASM International, Vol 1, 1990, p. 140-149. Citations as page:column:paragraph.).
Regarding claim 4, Kokawa is silent to the presence of B.
Yanagida teaches a 2 phase stainless steel of austenite and ferrite comprising 0.001-0.02% B (abstract).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to include 0.001-0.02% B in the steel of Kokawa because it obtains high hot workability (Yanagida abstract). 
As an alternative to Yanagida, ASM teaches 0.0005 to 0.003% boron is a known alloying element in steel (144:2:2, 144:3:1, and 145:3:5).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of one of Kokawa to include 0.0005 to 0.003% boron because it improves hardenability (ASM 145:3:5).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kokawa in view of Crockett as applied to claim 3 above, and further in view of either one of Yanagida (JP S57-03566 machine translation) or ASM (“Classification and Designation of Carbon and Low-Alloy Steels.” ASM Handbook, ASM International, Vol 1, 1990, p. 140-149. Citations as page:column:paragraph.).
Regarding claim 5, Kokawa is silent to the presence of B.
Yanagida teaches a 2 phase stainless steel of austenite and ferrite comprising 0.001-0.02% B (abstract).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to include 0.001-0.02% B in the steel of Kokawa because it obtains high hot workability (Yanagida abstract).
As an alternative to Yanagida, ASM teaches 0.0005 to 0.003% boron is a known alloying element in steel (144:2:2, 144:3:1, and 145:3:5).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Kokawa to include 0.0005 to 0.003% boron because it improves hardenability (ASM 145:3:5).
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Crockett (US 2008/0296354).
Regarding claims 1 and 3, Crockett teaches an austenitic/ferritic duplex stainless steel for diffusion bonding of Duplex® 2205 ([0017], [0025], [0073], and Table 1) with an average crystal grain size along the bonding line of about 5 or finer per ASTM E112 (63.5 micrometers average diameter or less) where small grains are less likely to precipitate iron carbides at the grain boundaries ([0028] and [0074]) and a surface roughness of about 0.5 to 35 Ra micro inches (about 0.015 to 0.89 um) ([0021] and [0029]). A prima facie case of obviousness exists where the claimed ranges or amounts overlap or lie inside that taught by the prior art. MPEP 2144.05(I).
Element
Claims 1 and 3 
(mass %)
Duplex® 2205
(weight %)
C
0.2 or less
0.030 max
Si
1.0 or less
1.00 max
Mn
3.0 or less
2.0 max
P
0.05 or less
0.035 max
S
0.03 or less
0.020 max
Ni
10.0 or less
4.5 to 6.5
Cr
10.0 to 30.0
22.0 to 23.0
N
0.3 or less
0.14 to 0.20
Ti
0.15 or less
-
Al
0.15 or less
-
Ti+Al
0.15 or less
- 
Fe
Remainder
Balance
Impurities
Inevitable
Present
γmax (Formula (a))
10 to 90
40 to 170
Mo
0.01 to 4.0
3.0 to 3.5


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Crockett as applied to claim 1 above, and further in view of either one of Yanagida (JP S57-03566 machine translation) or Liou (Liou et al. “Effects of alloying elements on the mechanical properties and corrosion behaviors of 2205 duplex stainless steels.” JMEPEG (2001) 10:231-241. Citations as page:column:paragraph.).
Regarding claim 4, Crockett is silent to the presence of B.
Yanagida teaches a 2 phase stainless steel of austenite and ferrite comprising 0.001-0.02% B (abstract).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to include 0.001-0.02% B in the steel of Crockett because it obtains high hot workability (Yanagida abstract). 
As an alternative to Yanagida, Liou teaches adding 22 to 33 ppm (0.0022 to 0.0033 wt%) boron to 2205 duplex stainless steel (2.1 Materials and Table 1 Specimens K and L).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Crockett to include 0.0022 to 0.033 wt% boron because in 2205 duplex stainless steel (Liou 2.1 Materials; Crockett [0017], [0025], [0073], and Table 1; Islam 1. Introduction, paragraph 3) boron reduces the crack sensitivity index (CSI) improving resistance to edge cracking (Liou 233:2:2 and 234:1:1-2) and enhances hot ductility (Liou 234:2:1) by segregating the alpha/gamma grain boundary and causing strengthening of the interfaces between alpha and gamma phases (Liou 235:1:2).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Crockett as applied to claim 3 above, and further in view of Yanagida (JP S57-03566 machine translation) or Liou (Liou et al. “Effects of alloying elements on the mechanical properties and corrosion behaviors of 2205 duplex stainless steels.” JMEPEG (2001) 10:231-241. Citations as page:column:paragraph.).
Regarding claim 5, Crockett is silent to the presence of B.
Yanagida teaches a 2 phase stainless steel of austenite and ferrite comprising 0.001-0.02% B (abstract).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention to include 0.001-0.02% B in the steel of Crockett because it obtains high hot workability (Yanagida abstract).
As an alternative to Yanagida, Liou teaches adding 22 to 33 ppm (0.0022 to 0.0033 wt%) boron to 2205 duplex stainless steel (2.1 Materials and Table 1 Specimens K and L).
It would have been obvious to one of ordinary skill in the art before the filing of the instantly claimed invention in the steel of Crockett to include 0.0022 to 0.033 wt% boron because in 2205 duplex stainless steel (Liou 2.1 Materials; Crockett [0017], [0025], [0073], and Table 1; Islam 1. Introduction, paragraph 3) boron reduces the crack sensitivity index (CSI) improving resistance to edge cracking (Liou 233:2:2 and 234:1:1-2) and enhances hot ductility (Liou 234:2:1) by segregating the alpha/gamma grain boundary and causing strengthening of the interfaces between alpha and gamma phases (Liou 235:1:2).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523.  The examiner can normally be reached on Monday-Friday 7am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735     

/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735